TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00652-CR



                                   John Tracy Josey, Appellant

                                                  v.

                                   The State of Texas, Appellee



       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
             NO. 51981, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               John Tracy Josey seeks to appeal from a judgment of conviction for possession of

methamphetamine. The trial court has certified that this is a plea bargain case and Josey has no right

of appeal, and also that Josey waived his right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeal

is dismissed. See id. rule 25.2(d).




                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices Kidd and Puryear

Dismissed for Want of Jurisdiction

Filed: December 4, 2003

Do Not Publish